           Case 7:18-cv-02630-NSR Document 25 Filed 09/08/20 Page 1 of 11

                                                                                     USDC SD~Y
                                                                                     DOCUMENT
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                                       ELECTRONICALLY FILED
                                                                                     DOC#:
                                                                                            _I_L_E_D__(_J:_/_r_).,...7-1-n--.
 ANNA ADAMS,                                                                         DA:ITE F ' : I . d'. ! ?D LA:-; .
                                   Plaintiff,

         -against-
                                                                                  18-cv-2630 (NSR)
 C.O. M. GEORGE, an employee of the N.Y.S. Dept.
 of Corrections and Community Supervision, in his
                                                                                OPINION & ORDER
 individual capacity,

                                   Defendant.




 NELSON S. ROMAN, United States District Judge:

       Plaintiff Anna Adams ("Plaintiff'), proceeding pro se, commenced this action on March 22,

2018, asserting claims pursuant to 42 U.S.C. § 1983 ("Section 1983"), against Defendant Correctional

Officer M. George ("Defendant"). She seeks compensatory and punitive damages for alleged violations

of her constitutional rights while confined at the Bedford Hills Correctional Facility ("Bedford Hills").

(See Complaint ("Compl."), ECF No. 2). Before this Court is Defendant's Motion to Dismiss for failure

to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6) ("Rule 12(b)(6)"), or alternatively,

for summary judgment pursuant to Federal Rule of Civil Procedure 56 ("Rule 56"). 1 (See Defendant's

Motion to Dismiss ("Def s Mot. Dismiss"), ECF No. 21.) For the following reasons, Defendant's

motion is GRANTED without opposition.


                                                  BACKGROUND

     FACTS ALLEGED

       The below facts are taken from Plaintiffs pleadings and matters of which the Court may



            Attached to Defendant's motion to dismiss is a notice pursuant to Local Civil Rule 12.1, which indicates to the
            litigant, Plaintiff, that the Court may treat the motion as one for summary judgement under Rule 56. (Defs Mot.
            Dismiss, ECF No. 21, Attach. 2)

                                                     Page 1 of 12
Case 7:18-cv-02630-NSR Document 25 Filed 09/08/20 Page 2 of 11
Case 7:18-cv-02630-NSR Document 25 Filed 09/08/20 Page 3 of 11
Case 7:18-cv-02630-NSR Document 25 Filed 09/08/20 Page 4 of 11
Case 7:18-cv-02630-NSR Document 25 Filed 09/08/20 Page 5 of 11
Case 7:18-cv-02630-NSR Document 25 Filed 09/08/20 Page 6 of 11
Case 7:18-cv-02630-NSR Document 25 Filed 09/08/20 Page 7 of 11
Case 7:18-cv-02630-NSR Document 25 Filed 09/08/20 Page 8 of 11
Case 7:18-cv-02630-NSR Document 25 Filed 09/08/20 Page 9 of 11
Case 7:18-cv-02630-NSR Document 25 Filed 09/08/20 Page 10 of 11
             Case 7:18-cv-02630-NSR Document 25 Filed 09/08/20 Page 11 of 11


to her grievance against the Defendant concerning the Chapel Incident and his alleged failure to allow

prayer service. Having done so, Plaintiff has placed the exhaustion issue squarely before the Court.


         It is well settled that exhaustion is mandatory under the PLRA and the failure to do so is an

affirmative defense. Jones v. Bock, 549 U.S. at 200. In support of his motion, Defendant submits a

declaration from Rachel Seguin, the Assistant Director of the Inmate Grievance Program (IGP), stating

that the grievance(s) at issue in this action have not been fully exhausted. (Mem. Law Supp. Defs Mot.

Dismiss, ECF No. 22, Attach. 1). Attached to the declaration is a printout from CORC which shows "the

grievances referenced in Plaintiffs complaint ... have not been appealed to CORC, as demonstrated by

their absence from the computer printout." (Id. at 2, para. 8.) Defendant has therefore demonstrated that

Plaintiff has failed to exhaust her administrative remedies, warranting dismissal under Rule 12(b)(6).

Similarly, under a Rule 56 analysis, Defendant has demonstrated that no genuine dispute exists as to a

material fact, namely that the affirmative defense of failure to exhaust available administrative remedies

has been asserted, and that the proffered evidence demonstrates that Plaintiff has failed avail herself of

such remedies. There being no material issues of fact, Defendant is entitled to summary judgment

warranting dismissal of the complaint.


                                               CONCLUSION

         Based on the foregoing reasons, Defendant's motion to dismiss pursuant to Rule 12(b)(6), and

alternatively pursuant to Rule 56, is GRANTED without opposition. The Clerk of the Court is directed

to terminate the motion at ECF No. 21 and to terminate the action. Defendant is directed to serve a

copy of this Opinion and Order upon Plaintiff, and to show proof of service on the docket.


Dated:     September 8, 2020                                 SO ORDERED:
           White Plains, New York


                                                         NELSON ROMANs.
                                                       United States District Judge

                                                Page 11 of 12
